Citation Nr: 0925753	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-17 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a fractured right 
shoulder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran has service in the Oregon Army National Guard, 
including from April 7, 1984 to February 28, 1985 and 
September 16, 1988 to May 1, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
fractured right shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The RO's June 2005 rating decision and May 2006 Statement of 
the Case indicate that the Veteran's service treatment 
records dated from January 1985 to February 1985 were 
reviewed.  It does not appear, however, that such treatment 
records are associated with the Veteran's claims file.  A 
request for the Veteran's service treatment records dated 
from January 1985 to February 1985, made to the National 
Personnel Records Center (NPRC) and completed in May 2005, 
indicates that all available service treatment records had 
been sent to the RO.  The Board notes that the service 
personnel and treatment records associated with the request 
completed in May 2005 are dated from December 1987 to May 
1989. 

An additional request to the NPRC, completed in February 
2009, indicates that the RO requested service treatment 
records dated from January 1985 to February 1985, 
specifically, for service treatment records for the period 
during which the Veteran was treated at the base hospital in 
Fort Benning, Georgia.  A negative response was received from 
the NPRC.  The Veteran was notified, at the time of the March 
2009 Supplemental Statement of the Case, that his service 
treatment records from Fort Benning were unavailable.  

It is unclear whether all efforts to obtain the Veteran's 
service treatment records have been exhausted.  It does not 
appear that a search for alternative records has taken place.  
When a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Thus, on remand 
the RO should request the Veteran's service treatment records 
from his Oregon Army National Guard Unit, or other sources, 
and search for alternative records.  

The Veteran, in multiple statements in support of his claim, 
asserts that he incurred a right shoulder injury in September 
1984, prior to active service.  The Veteran asserts that he 
was ordered to appear for training in January 1985 in Fort 
Benning, Georgia, despite his doctor's opinion that he was 
not ready for forceful, vigorous activity.  The Veteran 
asserts that he incurred a right shoulder fracture during his 
training in Fort Benning, Georgia, because his right shoulder 
injury had not healed properly before training, and such 
fracture is the source of his current right shoulder 
disability.  

The most recent diagnosis of record of the Veteran's right 
shoulder disability is dated in June 2004.  At that time, the 
Veteran's right shoulder disability was described as right 
shoulder rotator cuff repair status post prior multiple 
procedures with improving weakness but still present.

It remains unclear to the Board whether the Veteran's current 
right shoulder disability is related to, or was aggravated 
by, active service, or to any in-service event, injury, or 
disease, or to any documented post-service industrial and 
personal injuries.  As a VA examiner has not yet rendered an 
opinion as to such a relationship, a remand for an 
examination and opinion is necessary to adjudicate the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the appropriate 
authorities, including the Oregon Army 
National Guard, in order to obtain 
through any available alternative 
sources of record (to include sick call 
logs or hospital admission information) 
all additional medical 
evidence/information related to the 
Veteran's service in the Oregon Army 
National Guard during the period from 
April 7, 1984 to February 28, 1985.  
All responses, including negative 
responses, resulting from the 
alternative sources must be documented 
in the claims file. 

Once the search for alternative sources 
of records has been exhausted, duly 
notify the Veteran as to the current 
status of any unavailable records.

2.  Schedule the Veteran for a VA 
examination to determine:

a. Whether a right shoulder disability 
clearly and unmistakably existed prior 
to the Veteran's entry into active 
service; and if so, whether such 
underwent a permanent aggravation, 
beyond its natural progression, caused 
by the Veteran's active service.  

b. If the examiner opines that the 
Veteran's current right shoulder 
disability is not related to, or 
aggravated by, his period of active 
service, the examiner should opine as 
to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's current right 
shoulder disability is otherwise 
related to his active service, or any 
incident therein.  

c. The examiner should also opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) 
that the Veteran's current right 
shoulder disability is related to his 
documented post-service industrial and 
personal injuries, including, but not 
limited to, slipping while carrying a 
roll of wire in November 1992, driving 
a truck over a water bar in October 
1995, a door accident in July or August 
2001, a fall in April 2002, and a motor 
vehicle accident in December 2003.  

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the medical opinion.  
The examiner must indicate in the 
medical opinion that the claims file 
was reviewed.  The examiner should 
fully articulate a sound reasoning for 
all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
fractured right shoulder, considering 
entitlement under direct service 
connection as well as 38 C.F.R. § 
3.306, for aggravation of a pre-
existing disability or disease.  The RO 
should consider any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran, and his representative, 
with a Supplemental Statement of the 
Case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

